Citation Nr: 1735230	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for furuncle of the left ear, claimed as ear problems.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2017, the Veteran filed a Notice of Disagreement (NOD) in response to a May 2016 rating decision that granted service connection for headaches (30 percent) and the right great toe (20 percent).  The Board observes that the Agency of Original Jurisdiction (AOJ) is working on the appeal.  Thus, the Board will not take action on the appeal at this time.

Additional evidence in the form of VA treatment records was received following the May 2016 Supplemental Statement of the Case (SSOC) and the July 2016 certification to the Board.  This evidence has not yet been reviewed by the RO, and no waiver of AOJ jurisdiction was provided.  However, as the appeal is being remanded, the RO will have the opportunity to review this material prior to final appellate adjudication.

The Veteran was scheduled for a Central Office hearing in March 2017.  In February 2017, he requested that the hearing be postponed.  The Veteran was scheduled for another Central Office hearing in May 2017.  He failed to report for this hearing without providing good cause.  Thus, the Board considers the request for a hearing withdrawn. See 38 C.F.R. § 20.704(d) (2016).

The issue of whether new and material evidence has been submitted to reopen a previously denied claim of service connection for Hepatitis C has been raised by the record in a May 2017 VA Form 21-0958, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

There are outstanding federal treatment records.  In the March 2009 VA Form 21-526, the Veteran indicated that he received treatment for his ears from 1971 to 2009 at Lackland Air Force Base Hospital in San Antonio, Texas.  Those records are not in the claims file.  The duty to assist in obtaining outstanding records includes records in the possession of a Federal agency.  38 C.F.R. § 3.159(c)(2).  Thus, these treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Lackland Air Force Base Hospital in San Antonio, Texas, and request all records pertaining to treatment of the Veteran from January 1971 to December 2009.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained, or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been made, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2. Then, readjudicate the issue on appeal, considering all evidence submitted since the May 2016 SSOC, to include VA treatment records.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






